DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (claims 1-6) in the reply filed on 02/19/2021 is acknowledged. 
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim.
Election was made with traverse in the reply filed on 02/19/2021.

Specification
(Abstract)
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
This abstract is objected to because of the usage of the legal phraseology “configured to”. Correction is required.
(Tittle)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ultrasound diagnostic system for vascular mapping.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pub No. 2015/0265254) in the view of Glossop et al. (US Pub No. US2010/0217117).

Regarding claim 1, Ishikawa teaches An ultrasound diagnostic system comprising: an ultrasonic probe having a plurality of transducers and configured to obtain a plurality of pieces of ultrasound image data of a subject (Figure 1 and 2, element (2001), see paragraphs 0048 and 0050), the plurality of transducers being arranged in a first direction and configured to transmit ultrasonic waves toward the subject and receive ultrasonic waves reflected from the subject 
However, Ishikawa fails to explicitly teach generating a blood vessel map.
Glossop in the same field of endeavor in the subject of ultrasound diagnostic imaging teaches generating a blood vessel map (See paragraph 0044 and 0060).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishikawa to incorporate the teachings of Glossop to provide a blood vessel map. Doing so would increase the accuracy of puncture procedures as it helps the system to determine if the puncture information regarding puncture position is correct by using the vessel map. Also, it helps the physician to visualize the target vessel (see Glossop, paragraph 0072).

Regarding claim 2,  Ishikawa teaches the ultrasound diagnostic system according to claim 1, wherein the processor included in the controller is configured to perform the process further including (Figure 2, elements 2002 and 2003, see paragraphs 0056): causing a display device to display the ultrasound image indicated by the corresponding piece of ultrasound image data (see paragraph 0055); receiving specification of the blood vessel to be observed in the ultrasound image (see paragraph 0066); and calculating an amount of movement such that the image of the blood vessel to be observed is located at a center of the ultrasound image (see paragraph 0084, Figure 9A, shows the blood vessel located at the center of the image).

Regarding claim 4, Ishikawa teaches The ultrasound diagnostic system according to claim 1, wherein the processor included in the controller is configured to perform the process further including (Figure 2, elements 2002 and 2003, see paragraphs 0056), causing the moving mechanism to move the ultrasonic probe in the second direction by a first amount of movement each time the ultrasonic probe obtains ultrasound image data (Figure 4, see paragraph 0104, the probe is moved in the direction of the target (y-direction or x-direction or both, figure 3, paragraph 0063), by the moving amount calculated after the images were inputted in the system).

Regarding claim 5, Ishikawa teaches The ultrasound diagnostic system according to claim 1, wherein the data for displaying, on the display device, a plan view indicating a shape of the blood vessel to be observed and also includes an ultrasound image data group including the plurality of pieces of ultrasound image data obtained by the ultrasonic probe (see paragraph 0080 and 0113, and Figure11, where the figure shows the connection between the host controller and imaging display in the ultrasound diagnostic imaging).
However, Ishikawa fails to teach blood vessel map data is a vascular access map.
 Glossop in the same field of endeavor in the subject of ultrasound diagnostic imaging teaches blood vessel map data is for displaying a vascular access map (See paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishikawa to incorporate the teachings of Glossop to provide blood vessel map data for displaying a vascular access map. Doing so would increase the accuracy of puncture procedures as it helps the system to determine if the puncture information regarding puncture access planning is correct by using the vessel map. Also, it helps the physician to visualize the target vessel (see Glossop, paragraph 0072).

Regarding claim 6, Ishikawa teaches The ultrasound diagnostic system according to claim 5, wherein the processor included in the controller is configured to perform the process further including (Figure 2, elements 2002 and 2003, see paragraphs 0056): causing the moving mechanism to move the ultrasonic probe to a position (see paragraph 0104).
However, Ishikawa fails to teach receiving specification of a puncture position for the subject in the vascular access map displayed on the display device; and puncture position.
Glossop in the same field of endeavor in the subject of ultrasound diagnostic imaging teaches receiving specification of a puncture position for the subject in the vascular access map displayed on the display device (Figure 6, see paragraphs 0067 and 0074); and puncture position (Figure 6, see paragraphs 0067 and 0074).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishikawa to incorporate the teachings of Glossop to provide receiving specification of a puncture position for the subject in the vascular access map displayed on the display device; and puncture position. Doing so would increase the accuracy of puncture procedures as it helps the system to determine if the puncture information regarding puncture access planning is correct by using the vessel map. Also, it helps the physician to determine if the puncture needle will correctly hit the target vessel (see Glossop, paragraph 0068 and 0072).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pub No. 2015/0265254) in the view of Glossop et al. (US Pub No. US2010/0217117) and in further view of Hisashi (WO2004032747).
Regarding claim 3, Ishikawa teaches The ultrasound diagnostic according to claim 1, wherein the ultrasonic probe (Figure 1, element 2001, see paragraph 0048)
However, Ishikawa fails to explicitly teach that the probe has a T-shaped transducer array that includes a plurality of transducers arranged in a line in the first direction and that includes a plurality of transducers arranged in the second direction. 
Hisashi in the same field of endeavor in the subject of ultrasound diagnostic device teaches the probe has a T-shaped transducer array that includes a plurality of transducers arranged in a line in the first direction and that includes a plurality of transducers arranged in the second direction (see paragraph 0066).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishikawa to incorporate the teachings of Hisashi to provide a probe that has a T-shaped transducer array that includes a plurality of transducers arranged in a line in the first direction and that includes a plurality of transducers arranged in the second direction. Doing so would allow the emission and the reflection of ultrasound energy in both directions (x-direction and y-direction), therefore, it would cover more surface area of the target region. Thus using a T-shaped transducer array would be beneficial for imaging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub No. US2010/0249597, to Shi, methods and system for imaging vessels.
WO Document ID: WO2011082451, to Terence, methods for non-invasively locating blood vessels.
WO Document ID: WO2015011549, to Sisodia, system for producing Doppler vessel map.
WO Document ID: WO2016081321, to Cox, ultrasound imaging system.
US Pub No. US20160157814, to Palanisamy, two dimensional array probe for classifying carotid stenosis.
US Pub No. US20170252007, to Mine, ultrasound diagnostic apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793